     Case 4:19-cv-00148-A Document 21 Filed 05/13/19                  Page 1 of 6 PageID 61

                                                                             S J)l"c""'CT COURT
                       IN THE UNITED STATES DISTRJC CQ,Q                    iERNJ';IsTRJCTOFTEXAS
                       FOR THE NORTHERN DISTRJCT 0 TE"X'                        fiLE:Q__
                               FORT WORTH DIVISION i\                                       l   \

                                                                      \        ~iA'i I 3 2.0\9 :-;:~>
DAWN HERNDON                                                                            __ cj       •
                Plaintiff,                                                ~" y~U.S.
                                                                               =
                                                                                    D!STR\C:~~
                                                                                   Deputy
                                                                                         ~-~

v.
                                                      Civil Action No. 4:19-CV-00148-A
UNITED STATES OF AMERJCA,

                Defendant


 DEFENDANT'S MOTION TO DISMISS, AND BRIEF IN SUPPORT THEREOF

         Defendant, the United States, moves to dismiss Plaintiff Dawn Herndon's

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) because Herndon failed

to timely file suit Alternatively, the United States seeks dismissal pursuant to Rule 4l(b)

for failure to prosecute. In support of the above, the United States would show the Court

as follows:

                                         BACKGROUND

         Herndon was formerly incarcerated at FMC Carswell, a federal prison operated by

the Federal Bureau of Prisons (BOP). (See Dkt No.3 at PageiD 9.) Herndon filed the

instant complaint pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C. § 2761, et

seq., on January 10, 2019. (Dkt No.3). Therein, Herndon complains that she was

denied adequate treatment and medical supplies for a colostomy, and complains generally

of inadequate facilities at FMC Carswell. (/d.). Herndon seeks $1.5 million in damages.

(/d.).



Defendant's Motion to Dismiss, and Brief in Support Thereof- Page I
    Case 4:19-cv-00148-A Document 21 Filed 05/13/19                   Page 2 of 6 PageID 62


                                   STANDARD OF REVIEW

       A motion filed pursuant to Rule 12(b)(6) assesses the sufficiency of a complaint,

testing whether the plaintiff has pled sufficient facts to state a claim that is plausible on

its face. In re Katrina Canal Breaches Litig., 495 F.3d 191,205 (5th Cir. 2007) (quoting

Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While courts accept as true all

"well-pleaded facts," id., they do not accept threadbare recitals of the elements of a cause

of action, supported by conclusory allegations. City of Clinton, Ark. v. Pilgrim's Pride

Corp., 632 F.3d 148, 153 (5th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)); see also Plotkin v. I P Axess, Inc., 407 F.3d 690, 696 (5th Cir. 2005) (conclusory

allegations, unwarranted factual inferences or legal conclusions are not accepted as true).

        In evaluating the sufficiency of a complaint, courts consider the complaint in its

entirety, as well as documents incorporated by reference and matters of which a court

may take judicial notice. Funk v. Stryker Corp., 631 F .3d 777, 783 (5th Cir. 2011 );

United States ex rel. Willard v. Humana Health Plan of Tex., Inc., 336 F.3d 375, 379 (5th

Cir. 2003). The Court may also take into account "documents attached to a motion to

dismiss that are referred to in the plaintiffs complaint, and are central to the plaintiffs

claim." Kopp v. Klein, 722 F.3d 327, 333 (5th Cir. 2013), vacated on other grounds, 134

S. Ct. 2900 (2014); see also In re Katrina, 495 F.3d at 205 (in evaluating Rule 12(b)(6)

motion, court properly considered terms of insurance contracts that, while not attached to

complaint, were 1) attached to defendants' motion, 2) referenced in plaintiffs' complaint

and 3) central to plaintiffs' claims). Providing such documents "merely assists the

plaintiff in establishing the basis of the suit, and the court in making the elementary


Defendant's Motion to Dismiss, and Brief in Support Thereof- Page 2
    Case 4:19-cv-00148-A Document 21 Filed 05/13/19                   Page 3 of 6 PageID 63


determination of whether a claim has been stated." Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498-99 (5th Cir. 2000).

                                           ARGUMENT

    A. Herndon's complaint is subject to dismissal under Rule 12(b)(6) because she
       failed to timely file her federal lawsuit.

        As a prerequisite to filing an FTCA action, a claimant must present an

administrative claim to the appropriate federal agency within two years of when the

alleged claim accrued. 28 U.S.C. §§ 2401(b), 2675(a). A federal lawsuit can only be

instituted once an administrative claim is denied, either actually or constructively by the

agency's failure to act upon the claim within six months. 28 U.S.C. § 2675(a). Once an

agency has issued a denial of an administrative claim, the claimant must file an action in

federal district court within six months after the agency mails its final denial of the claim

to satisfy the FTCA's statute of limitation requirement. 28 U.S.C. § 240l(b); see also

United States v. Kwai Fun Wong, 135 S. Ct. 1625, 1629 (2015). "To state a plausible

claim for relief under the FTCA, a plaintiff must allege that his action began 'within six

months after the date of mailing, by certified or registered mail, of notice of final denial

of the claim by the agency to which it was presented."' Johnson v. United States, No.

4:18-CV-614-A, 2019 WL 339242, at *2 (citing 28 U.S.C. § 2401(b); Houston v. US.

Postal Serv., 823 F.2d 896, 902 (5th Cir. 1987)). "The six month limitation period begins

the day after the denial notice is sent and ends the day before the same calendar date six

months later." !d. (quoting Scott v. US. Veterans' Admin., 929 F.2d 146, 146-47 (5th

Cir. 1991)).



Defendant's Motion to Dismiss, and Brief in Support Thereof- Page 3
    Case 4:19-cv-00148-A Document 21 Filed 05/13/19                               Page 4 of 6 PageID 64


         Here, the United States will not dispute that Herndon filed a timely administrative

claim covering at least some of the matters she seeks to litigate in this action, but she

failed to commence this litigation within six months of the BOP's denial of that

administrative claim. The BOP's denial of Herndon's administrative claim was dated

and mailed on July 3, 2018. (See App'x A at 001). 1 Herndon was therefore required to

file her federal complaint within six months of that date, i.e., on or before January 3,

2019. See Johnson, 2019 WL 339242, at *2 (citing Scott, 929 F.2d at 146-47). Herndon

did not sign the complaint until January 6, 2019, and it was not filed until January 10,

2019. 2 (See Dkt. 3.) Thus, Herndon failed to timely file suit and this action should be

dismissed at time-barred under Rule 12(b)(6). See also Johnson, 2019 WL 339242, at *2

(dismissing an FTCA suit as untimely, where the plaintiff"failed to allege facts from

which the court can infer that this action began within the applicable limitations period").

    B. Herndon's complaint should be dismissed for failure to prosecute.

         Federal Rule of Civil Procedure 4l(b) provides that an action may be involuntarily

dismissed where a party "fails to prosecute or [ ] comply with these rules or a court

order." The Court's authority to dismiss cases where a plaintiff has not prosecuted the



1
  A true and con·ect copy of the agency's denial of Herndon's administrative claim is attached as Appendix A, which
is filed contemporaneously. (See App'x A at I -2, 8-11 ). As discussed above, this Court may consider this
document without converting the United States' motion to dismiss into a motion for summmy judgment because the
denial of her administrative claim is specifically referenced in Herndon's pleadings and the contents thereof are
central to her claim of relief. (See Dkt. No. 3 at 1; see also App'x A at 001-004). The administrative claim reflects
that it was mailed on July 3, 2018, and it also specifically informed Herndon of the necessity of filing suit in federal
court within six months from that date if she was dissatisfied with the BOP's decision. (!d. at 004).
2
  The Fifth Circuit has stated that the common-law "mailbox" rule does not apply to claims under the Federal Tort
Claims Act. See Flores v. United States, 719 F. App'x 312, 317 n.l (5th Cir. 2018). However, even if Herndon's
complaint were treated as if it were filed on January 6, 2019, which is the date that is given next to her signature in
the document, the complaint would still have been untimely.


Defendant's Motion to Dismiss, and Brief in Support Thereof- Page 4
    Case 4:19-cv-00148-A Document 21 Filed 05/13/19                             Page 5 of 6 PageID 65


case or complied with rules or a court order is derived from a court's inherent power to

control its docket, prevent undue delays in the disposition of pending cases, and avoid

congested court calendars. Link v. Wabash R.R. Co., 370 U.S. 626, 629-31 (1962).

         Here, in the Court's "Instructions to a Prisoner ProSe Plaintiff," dated January 10,

2019, Herndon was informed that she "must notify the Court if [her] address changes, or

[her] case may be dismissed." (Dkt. No.2). The Instructions directed Herndon to

"[p]romptly file a written change of address notice in your case." (/d.). The Instructions

are presumed to have been received by Herndon, but according to the docket, all

documents and orders since the Court's February 15, 2019 Order granting Herndon the

right to proceed in forma pauperis have been returned as undeliverable. According to the

BOP's online Inmate Locator, Herndon is currently in a residential rehabilitation center

in Miami, Florida. 3

         Herndon was also required to pay a filing fee. (Dkt. No. 6). Although the Court's

order directed the BOP to deduct periodic payments toward that fee, the BOP cannot

deduct those payments because Herndon is no longer incarcerated. The burden thus fell

to Herndon to pay the filling fee. As of the date of the instant motion, Herndon has not

made any payment toward the fee.




3
  The Court may take judicial notice of information available on the BOP website's, www.BOP.gov, as it is a source
"whose accuracy cannot reasonably be questioned." Fed. R. Evid. 20l(b). Defendant has also submitted
information from the Bureau of Prison's computer system providing additional information related to Plaintiff's
release from prison. (App'x A at 4-5). This information is not central to the resolution of this matter, and is
provided solely as an alternative source of the information available on the public website noting Plaintiff's release
from BOP custody.


Defendant's Motion to Dismiss, and Brief in Support Thereof- Page 5
    Case 4:19-cv-00148-A Document 21 Filed 05/13/19                   Page 6 of 6 PageID 66


paid no money toward the filing fee in this action. For these reasons, the United States

seeks dismissal of Herndon's complaint in its entirety under Rule l2(b)(6) or Rule 41(b).

                                                        Respectfully Submitted,

                                                        ERIN NEALY COX
                                                        UNh~TORNEY

                                                        Tami C. Parker
                                                        Assistant United States Attorney
                                                        801 Cherry Street, Suite 1700
                                                        Fort Worth, Texas 76102
                                                        Texas Bar No. 24003946
                                                        Telephone: 817-252-5200
                                                        Facsimile: 817-252-5458
                                                        Email: tami.parker@usdoj.gov


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this \1::::::,\\....day of May 2019, a true and correct copy of the

foregoing was served upon the Plaintiff, pro se, via first class mail at the following

address, which is the address of record in this matter:

        Dawn Herndon (pro se)
        P.O. Box 27137
        Fort Worth, TX 76127.

                                                        Tami C. Parker
                                                        Assistant United States Attorney




Defendant's Motion to Dismiss, and Brief in Support Thereof- Page 6
